                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                      No. 7:00-CR-95-1F1
                                      No. 7:00-CR-95-2F1

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )          REASSIGNMENT ORDER
                                                  )
 ALEXANDER N. SALABARRIA                          )
 JORGE ROBERT TRAVISO                             )




       At the direction of the Court, and for the continued efficient administration of justice, the

this case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, as

to all defendants for all further proceedings. All future documents shall reflect the revised case

numbers of 7:00-CR-95-BO.



       SO ORDERED. This the 31st day of January, 2020.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court
